 HIGHWAY TRUCKDRIVERS & HLPRS.531Highway Truck Drivers and Helpers,Local 107,Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America;Chauf-feurs,Teamsters and Helpers,Local 331, Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America; TruckDrivers,Chauffeurs and Helpers,Local 384, Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America;GeneralTeamsters, Chauffeurs and Helpers Local 470, In-ternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America;Chauf-feurs, Teamsters and Helpers,Local 312, Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America; TruckDrivers and Helpers, Local 676,International Broth-erhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America and Peter D. Walther.Highway Truck Drivers and Helpers,Local 107,Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America; Chauf-feurs, Teamsters and Helpers, Local 312, Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America;Chauf-feurs, Teamsters and Helpers,Local331, Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America; TruckDrivers, Chauffeurs,and Helpers,Local 384, Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America;GeneralTeamsters,Chauffeurs,and Helpers,Local 470, In-ternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America; TruckDrivers and Helpers,Local 676,International Broth-erhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America;Delaware County LaborRelations Association;Delaware Valley Labor Rela-tions Association;SchuylkillValleyLabor RelationsAssociation;PrivateCarriersAssociation;LocalCartage Operators Association;South Jersey Trans-port Association,Inc. and Joseph T. Wendling.Local 107,International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpersof America,Independent and S& E McCormick, Inc.Local 470,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Independent and S & E McCormick,Inc. Cases 4-CE-7, 4-CE-8, 4-CC-267, and 4-CC-268October 6, 1972SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDY ANDPENELLOOn June 10, 1966, the National Labor RelationsBoard issued a Decision and Order in the above-enti-tled proceeding,' finding that certain provisions of abargaining contract between six Teamsters Locals(hereinafter the Unions) and a multiemployer bar-gaining association did not violateSection 8(e) of theNational Labor Relations Act, as amended.Thereafter, on August 15, 1967, the United StatesCourt of Appeals for the Third Circuit vacated theBoard's Order and remanded the case to the Board forfurther action in accordance with its opinion.' TheSupreme Court denied certiorari.' Pursuant to thecourt's remand an Order was issued by the Board onJanuary 23, 1969,° and a hearing was held on Novem-ber 25, 1969, and on March 16, 1970, before Adminis-trative Law Judge I Thomas A.Ricci.On October 8, 1970, the Administrative LawJudge issued the attached Decision in which he con-cluded that "[I] do not believe the broad and impor-tant issue inherent in this case can be decided to theBoard's satisfaction solely in reliance upon the limitedfacts available within the confines of this record" and"[I] recommend that the Board consider,in a mannerin its judgment proper, inviting and obtaining a com-plete picture of the current practices in the truckingindustry in the use of trucks owned by persons on apercentage tariff basis." Thereafter, the Charging Par-ty filed exceptions 6 and a supporting brief, and theRespondent Unions filed exceptions and a supportingbrief and an answering brief to the Charging Parties'exceptions.The Board has reviewed the rulings of the Ad-ministrative Law Judge made at the hearing and findsthat no prejudicial error was committed..The rulingsare hereby affirmed. The Board has considered theattached Decision, the exceptions and briefs, and theentire record in the proceeding, and hereby adopts therulings, findings, conclusions, and recommendationsof the Administrative Law Judge only to the extent' 159 NLRB 84.2 A. Duie Pyle, Incorporated v. N L R B,383 F.2d 772'390 U.S 905On May 21, 1969, the Boardissued an OrderDenyingMotion to with-draw charges filed by the ChargingParties5The title of "Trial Examiner" was changed to "Adnumstrahve LawJudge" effective August 19, 1972.6 The ChargingParty's contentionthatthe Board's remand of this case wascontrary tothe mandateof the United States Court of Appeals for the ThirdCircuitiswithout merit.199 NLRB No. 63 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsistent with our Supplemental Decision and Orderissued herein.As the Administrative Law Judge pointed out inthe course of his most recent decision, the hearingupon remand, the hearing which was held after thecourt decision herein, produced almost no additionalfactual material, and instead the "testimony" offeredconsists largely of a reargument of the question of lawupon which the court disagreed with the Board.The bulk of the union argument was directed atdemonstrating that certain difficulties which he in theway of enforcing the maintenance of union standardscan be obviated if the owner-operators are permittedto be covered by the collective agreement and consid-ered to be "employees" thereunder.Thus, the lack of separation in payment betweentruck rental payments and personalservicepaymentsmakes it more difficult for the Union to police itswage standards, because it is hard to determinewhether the net earnings of any individual owner-operator is greater or lesser than the wage rates appli-cable to true "employees." And the unavailability ofgrievancemachinery for owner-operatorsmeansagain only thatit isless convenient for the Union topolice its standards than if these persons could prop-erly be required to be "employees" and thus properlycovered by a grievance-arbitration procedure in thecollective agreement.Other "testimony" was of just such an argumen-tative nature-all going toan issueprecluded by thecourt opinion herein, which held that the require-ments that owner-operators become employees couldnot be justified "on the assertion that they are thesimplest and most effective method of assuring thatunion standards will be followed in the subcontract inoperation."In sum,only additional argument-not newfacts-has been added to a record which was foundinadequate by the court to show that "the valid andseverable union standards provisions of the collectivebargaining agreement were inadequate to safeguardthe maintenance of union standards."Therefore, accepting the court's view of theclause atissue asbeing the law of the case, we mustadopt its conclusion as to the invalidity of the contrac-tual provision requiring owner-operators and fleetowners to become employees and thus to join theUnion in order to retain the work which they hadbeen doing on subcontract?7We note the Administrative Law Judge's recommendation that we en-gage in a broad scale independent investigation of "a completepicture of thecurrent practices in the truckingindustry."We believehis recommendationnot onlyexceeded the scope of our remand,but also fails to recognize thescope of this Board's authorityin deciding unfair laborpracticecases.Weare limited in such matters to the testimonyadduced by General Counsel,Charging Party,and the Respondent,and must decide the case upon therecord made before us.Unlike certain regulatoryagencies,who are authonz-CONCLUSIONS OF LAW1.Each of Respondent Unions is a labor organiza-tion within the meaning of Section 2(5) of the Act.2. Each of employer-members of Respondent As-sociations is an employer within the meaning of Sec-tion 2(2) of the Act and each is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.3. S & E McCormick, Inc., is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.4. By inducing and encouraging employees of S& E McCormick to engage in a strike or a refusal toperform any services, and by threatening, coercing,and restraining S & E McCormick, with an object offorcing or requiring S & E McCormick to enter intoan agreement prohibited by Section 8(e) of the Act,Respondents Locals 107 and 470 have engaged inunfair labor practices in violation of Section 8(b)(4)(i)and(ii)(A) of the Act.5. By entering into agreements with RespondentAssociations whereby the employer-members of saidAssociations agree to refrain from doing business withcertain other persons in contravention of the prohibi-tions of Section 8(e) of the Act, Respondent Locals107, 312, 331, 384, 470, and 676 and the employer-members of Respondent Associations and the Re-spondent Associations have engaged in unfair laborpractices in violation of Section 8(e) of the Act.6.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that:A.Respondents Highway Truck Drivers andHelpers, Local 107, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, and General Teamsters, Chauffeurs andHelpers, Local 470, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America, their officers, agents, and representatives,shall:1.Cease and desist from inducing or encouragingemployees of S & E McCormick, Inc., or any otheremployer engaged in commerce or in an industry af-fecting commerce, to engage in a strike or refusal inthe course of their employment to use or handle anymaterials or to perform anyserviceor threatening,coercing, or restraining S & E McCormick, Inc., orany other employer engaged in commerce or in aned to regulate,sua sponte,wide areas of the economy,we are notauthorizedto initiate the kindof far-reaching inquiries and investigation which hesuggests. HIGHWAY TRUCK DRIVERS & HLPRS.533industry affecting commerce, where an object thereofis to force or require S & E McCormick, Inc., or anyother employer or person to enter into an agreementprohibited by Section 8(e) of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at its business offices and meeting hallscopies of the attached notice marked "Appendix A."8Copies of said notice, on forms provided by the Re-gional Director for Region 4, after being duly signedby Locals' 107 and 470 representatives, shall be post-ed by said Unions immediately upon receipt thereof,and be maintained by them for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by the Unions toinsure that said notices are not altered, defaced, orcovered by any other material.(b) Sign and mail to said Regional Director suffi-cient copies of the aforementioned notice for postingat the premises of S & E McCormick, Inc., if willing.(c) Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps the Respondents have taken to complyherewith.B.Respondents Highway Truck Drivers andHelpers, Local 107, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America; Chauffeurs, Teamsters and Helpers, Lo-cal 312, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America;Chauffeurs, Teamsters and Helpers, Local 331, Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America; Truck Driv-ers, Chauffeurs and Helpers, Local 384, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America; General Teamsters,Chauffeurs and Helpers, Local -470, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America; and Truck Drivers andHelpers, Local 676, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, their officers, agents, and representatives,shall:1.Cease and desist from entering into, maintain-ing, giving effect to, or enforcing the clauses in theircollective-bargainingagreementswithDelawareCounty Labor Relations Association; Delaware Val-ley Labor Relations Association; Schuylkill ValleyLabor Relations Association; Private Carriers Associ-ation; Local Cartage Operators Association; South9 In the event that thisOrderis enforcedby a Judgment of a United StatesCourt of Appeals, the wordsin the noticereading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a JudgmentJerseyTransport Association,Inc., to the extentfound unlawful herein.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at their business offices and meetinghalls copies of the attached notice marked"AppendixB."9 Copies of said notice,on forms provided by theRegional Director for Region 4, after being dulysigned by Respondents'representatives,shall be post-ed by said Unions immediately upon receipt thereof,and be maintained by them for 60 consecutive daysthereafter, in conspicuous places,including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by the Unions toinsure that said notices are not altered,defaced, orcovered by any other material.(b) Sign and mail to said Regional Director suffi-cient copies of the aforementioned notice for postingat the premises of Delaware County Labor RelationsAssociation;Delaware Valley Labor Relations Asso-ciation;Schuylkill Valley Labor Relations Associa-tion;PrivateCarriersAssociation;Local CartageOperators Association; South Jersey Transport Asso-ciation, Inc., and their employer-members, if willing.(c)Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps the Respondents have taken to complyherewith.C. Respondent Associations Delaware CountyLabor Relations Association; Delaware Valley LaborRelations Association;Schuylkill Valley Labor Rela-tions Association; Private Carriers Association; LocalCartage Operators Association; South Jersey Trans-port Association, Inc., and their employer-members,their officers,agents,successors, and assigns, shall:1.Cease and desist from entering into,maintain-ing, or giving effect to or enforcing the clauses in theircollective-bargaining agreementswithRespondentLocals 107, 312, 331, 384,470, and 676,to the extentfound unlawful herein.2. Take the following affirmative action designedto effectuate the policies\of the Act:(a) Post at their places of business copies of theattached notice marked"Appendix C."10Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 4, after being duly signed by a repre-sentativeofRespondentAssociationsand byemployer-members,shall be poste' Iby the Associa-tions and their employer-members immediately uponreceipt thereof,and be maintained by them for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Associations and their employer-members toof the United States Court of Appeals Enforcing an Order of the National9See In.8, supra.Labor Relations Board."10 See In.8, supra 534DECISIONSOF NATIONALLABOR RELATIONS BOARDinsure that said notices are not altered, defaced, orcovered by any other material.(b) Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.MEMBERS FANNING and JENKINS,dissenting:We are persuaded that the evidence adduced atthe reopened hearing establishes that the contractprovision requiring that the owner-operators and theoperators of leased equipment to employees is not inviolation of Section 8(e) of the Act.Rather the recordevidence shows that this provision is designed to pro-tect bargaining unit work and the work standards ofthe bargaining unit.Thus, the record amply demon-strates that the basis for the court's remand has nowbeen fully satisfied.As a result of the uncontradictedtestimonial evidence of record we are persuaded that:1.The use of owner-operators and percentagehaulers exposes the drivers to abuse in that there is noseparation between the payment for their personalwork and their truck rental with the result that thedrivers are paid less than the established wage scalefor their work.2. Unless the drivers are deemed to be employees,the Union cannot protect them through the contractgrievance procedure with respect to established wagescales and fringe benefits,for the employers take theposition that the Union has no standing to grieve onbehalf of the owner-operators.3. Thepractice of using owner-operators or per-centage haulers results in a diminution of wagesthroughout the industry if the Union is unable toapply the contract provisions to these drivers.4. True seniority prevails when the owner-opera-tors are deemed to be employees.If they are not em-ployees then they are preferred over employee-driverswhen the employer reduces the number of trucks heowns.5.Owner-operators,if not employees and unionmembers,do not receive the benefits of pensions andhealth and welfare coverage and only employees needbe covered by workmen's compensation insurance.In its original Decision the Board pointed outthat:The only limitation is that those driving theleased equipment for the certificated carriers be"employees"while performing such work so theymay be required to observe all the standards andconditions prevailing in the unit. This preventsthe impairment of the terms and conditions nego-tiatedby the Unionfor its members in the unit,and removes the threat of loss of unit work byremoving the economic advantage of assigningsuch work to independent contractors.The Un-ions' goal, and the thrust of the clause in ques-tion, is to assure the performance of unit work byunit employees in accordance with the terms andconditions set out in the Unions' contracts withthe employers governing the greater part of thework performed and controlled from their re-spective locations. In such circumstances, theclauses cannot be considered to be invalid sub-contracting clauses, such as those which allowsubcontracting outside the unit but limit suchsubcontracting only to such subcontractors asare signatories to a union agreement [159 NLRBat 100; fns. omitted.]Thus, the evidentiary gap which led the court toconclude that there was an absence of a showing thatthe clause was necessary to protect union standardsrather than merely "the simplest and most effectivemethod of assuring that union standards will be fol-lowed in the subcontracting operations" has nowbeen supplied. The uncontradicted testimony of Mr.Hoffa, the general president of the Union who was incharge of the union negotiating committee in 1963when the contracts in question were negotiated, whichwe have found to be of sufficient weight to supportour original Decision in this case, shows that as wepreviously concluded the conditions and standards ofemployee drivers may readily be eroded by the sub-contracting of driving work."There is no doubt that Section 8(e) requires thatwe construe the contractual language adopted by theparties. It is also settled that the lawfulness of a clausedoes not depend on the parties' subjective intent inexecuting the clause or on their conduct in enforcingit,but on whether or not the practical effect on thecontractual language comprehends a prohibited sec-ondary objective or whether it is merely incidental tothe protection of the bargaining unit.12In short, the additional evidence discloses thatthere exist in this situation peculiar and inordinatedifficulties inherent in policing and applying unitiiFor example,owner-operators and leased-equipment drivers may bepaid less thanthe contractscale andtherebyundermine the wage scale ofthe employeesof the samefirm engaging in the same work,and the employ-ees' fob tenure mayreadilybe affectedadverselyby permitting their layoffwhile owner-operators or leased-equipment drivers are retained,but the rec-ord indicatesthatthe erosion of those benefits cannot be made the subjectmatter of grievances and cannotbe effectivelyprotested(other than bystriking, perhaps, if a contract does not contain a no-strike clause)unless therequirementof employeestatus for "contract drivers" be utilized That theseare matters of legitimate concern to theUnion wasrecognized by the Su-premeCourt inLocal24,International Brotherhoodof Teamstersv. Oliver,358U.S. 283 and 362 U S 605.In our original Decision we were at pains to notethe efforts to maintain wage and labor standards in the trucking industry. See159 NLRB 84, 100, fns.22 and 23. Further, the ThirdCircuit recognized the"legitimate interest[of theUnion]in the subcontracts of the work which itsmembers havethe capacityto perform," (383 F 2d at 776),and noted thatthe Board "was justified in concluding that the present subcontracts were alegitimate concern of the union, subject to suitable regulation in the collectivebargainingagreement."(Ibid)National Woodwork Manufacturers Association v. N L.R B.,386 U.S. 612. HIGHWAY TRUCK DRIVERS & HLPRS.wage and employment conditions to owner-drivers-that is, to prevent their undercutting with respect toowner-drivers and the consequent impairment ofwork opportunities and standards for those in theunit. For that reason, the clause requiring applicationof the union contract to drivers was primarily aimedat preserving the work standards of the unit employ-ees, and accordingly, did not violate Section 8(e).We are persuaded that our original constructionof the clauseat issuehas been reinforced by the un-DatedBycontradicted evidence of record and that our previousDecisionand Orderin this caseshould be affirmed."13 In our ongmal decision we concluded.The legitimacy of the Unions' objective in requumg all dnvers perform-ing unit work to be unit"employees"subject to the applicable collective-bargaining agreements while performing such work is not converted intoan unlawful"cease doing business" one within the intent of Section 8(e)simply because,as an incident to their unit employee status, the dnversare required to comply with all terms and conditions of the bargainingcontract,including the union-security requirement. [159 NLRB 84, 101.]APPENDIX ANOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAN AGENCY OF THE UNITED STATES GOVERNMENTWE WILL NOTinduce or encourageindivid-uals employed by S & E McCormick, Inc., or anyother employerengaged incommerce or in anindustry affecting commerce, to engage in astrike orrefusalin the course of their employ-ment to use or handle any material or to performany services, and WE WILL NOT threaten, coerce,or restrain S & E McCormick, Inc., or any otherperson engaged in commerceor in an industryaffectingcommercewhere in either case an ob-ject thereof is to force or require S & E Mc-Cormick, Inc., or any other employer or personto enter intoan agreementprohibited by Section8(e) oftheNational Labor Relations Act, asamended.HIGHWAY TRUCK DRIVERS ANDHELPERS, LOCAL 107,INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERSOF AMERICA(Labor Organization)535GENERAL TEAMSTERS,CHAUFFEURS,AND HELPERS,LOCAL 470, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN ANDHELPERS OFAMERICA(Labor Organization)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 corisecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice, 1700 Bankers Securities Building,Walnut and Juniper Streets, Philadelphia, Pennsylva-nia 19107, Telephone 215-597-7601.APPENDIX BNOTICETO MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAN AGENCYOF THE UNITED STATES GOVERNMENTWE WILL NOT enter into, maintain, give effectto, or enforce clauses of our collective-bargainingagreements with Delaware County Labor Rela-tions Association; Delaware Valley Labor Rela-tionsAssociation;SchuylkillValleyLaborRelations Association; Private Carriers Associa-tion;LocalCartageOperatorsAssociation;South Jersey Transport Association, Inc., or theiremployer-members to the extent that they violateSection 8(e) of the National Labor Relations Act,as amended.DatedByDatedBy(Representative)(Title)HIGHWAY TRUCK DRIVERS ANDHELPERS,LOCAL 107,INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERSOF AMERICA(LaborOrganization)(Representative)(Title) 536DatedByDatedByDatedByDatedByDatedByDECISIONSOF NATIONALLABOR RELATIONS BOARDCHAUFFEURS,TEAMSTERS ANDHELPERS, LOCAL 312,INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERSOF AMERICA(Labor Organization)(Representative)(Title)CHAUFFEURS,TEAMSTERS ANDHELPERS,LOCAL 331,INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERSOF AMERICA(Labor Organization)(Representative)(Title)PRIVATE CARRIERS ASSOCIATION(Employer Association)(Representative)(Title)LOCAL CARTAGE OPERATORS AS-SOCIATION(Employer Association)(Representative)(Title)SOUTH JERSEY TRANSPORTASSOCIATION, INC.(Employer Association)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1700 Bankers Securities Building,Walnut and Juniper Streets, Philadelphia, Pennsylva-nia 19107, Telephone 215-597-7601.APPENDIX CNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAN AGENCYOF THE UNITED STATES GOVERNMENTWE WILL NOT enter into, maintain, or giveeffect to the clauses of our collective-bargainingagreements with Highway Truck Drivers andHelpers, Local 107, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of America; Chauffeurs, Teamsters andHelpers. Local 312, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of America; Chauffeurs, Teamsters andHelpers, Local 331, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of America; Truck Drivers, Chauffeurs,and Helpers Local 384, International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America; General Teamsters,Chauffeurs, and Helpers, Local 470, Internation-al Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America; TruckDrivers and Helpers, Local 676, InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, to the extentthat they violate Section 8(e) of the National La-bor Relations Act, as amended.DELAWARE COUNTY LABORRELATIONS ASSOCIATION(Employer Association)DatedDatedBy(Representative)(Title)DELAWARE VALLEY LABORRELATIONS ASSOCIATION(EmployerAssociation)By(Representative)(Title)SCHUYLKILL VALLEY LABORRELATIONS ASSOCIATION(Employer Association)DatedBy(Representative)(Title) HIGHWAY TRUCKDRIVERS & HLPRS.537DatedDatedByByDatedByTRUCKDRIVERS,CHAUFFEURSAND HELPERS, LOCAL 384,INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)(Representative)(Title)GENERALTEAMSTERS,CHAUF-FEURS AND HELPERS, LOCAL 470,INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERSOF AMERICA(Labor Organization)(Representative)(Title)TRUCK DRIVERS AND HELPERS,LOCAL 676, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA(Labor Organization)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1700 Bankers Securities Building,Walnut and Juniper Streets, Philadephia, Pennsylva-nia 19107, Telephone 215-597-7601.TRIAL EXAMINER'S DECISIONPosture of the CaseTHOMAS A. Ricci, Trial Examiner: This proceeding restsupon a singlecomplaint, whichin turn grewout of fourseparate charges, two filed by individuals-Peter D. Walth-er, a lawyer,l and John T. Wendling-and two filed by asingle Company-S. E. McCormick, Inc. The events givingrise to the complaint occurred in 1963, the Board issued itsdecision in 1964, and the Court of Appeals, Third Circuit,passed on the case in 1967. The Board dismissed the com-plaint in its entirety, but the Court disagreed in part andremanded the proceeding for further action by the Board.No useful object would be served by restating here in detailall the precise facts as initially presented to the Board, therefined reasoning set out in its decision, and the full ex-planatory appraisal of the questions raised appearing in theCourt opinion, with the many numerical citations and crossreferences. All this information is an inseparable part of therecord still now a matter of concern to whatever the nextstep in the proceeding will be.For purposes of appreciating the limited question in-volved in the particular aspect of the case here to be report-ed, a brief statement will suffice. Essentially the case turnsupon the legality or illegality of certain clauses in collective-bargaining agreements between the Teamsters Internation-alUnion and some of its locals in the Philadelphiaarea, onthe one hand, and a number of associations of truckingcompanies, doing business on the same locality, on the otherhand. The Unions are named Respondents because theystruck to compel certain companies to sign these contracts,and both the Unions and the trucking companies are namedRespondents for having entered into the agreements, con-duct of itself said to constitute unfair labor practices. Insubstance, the contractclauses inquestion deal with theconditions of employment applicable to truckdrivers whooperate trucks that are not owned by the interstate carriers,that is, now owned by the transportation companies li-censed by ICC who undertake to move, for a price, com-modities of all kinds from place to place all over thehighways of the United States. Some of these drivers arecalled fleet owners, or brokers, because they own more thanone truck and lease them all to the various interstate car-riers; some are called owner-operators, because they ownonly one truck and drive it themselves when theylease it tothe carriers; and some are called percentage haulers, be-cause they drive trucks owned by brokers and are paid, forpersonalwork performed, a percentage of thecartagecharged to the customer who owns the commodities,insteadof on an hourly or mileage basis. The conditions of employ-ment spelled out in the various clauses cover the usual mat-ters, such as wages, holidays, hours, vacations, insurance,seniority, pensions, etc.; they also provide that persons driv-ing trucks in all three of these categories must join theTeamsters Union and pay dues. As stated above, the Boardwas of the opinion all of these provisions could lawfully beincluded in a Teamsters contract with the carriers. Thecourt disagreed only to the extent it held the contracts couldnot compel membership in the Union by at least thosepersons who, by stipulation of the parties, were called "inde-pendent contractors."The entire proceeding, as originally considered by theBoard and as reviewed by the court, rested upon a stipula-tion of fact; there had been no hearing before a Trial Exam-iner, and no broad explanation of all relevant facts. At more1Mr. Walther is a lawyermember of the law firm Morgan,Lewis, andBockms. 538DECISIONSOF NATIONAL LABOR RELATIONS BOARDthan one point in its decision the court indicated a differentconclusion of law might have ensued had a more compre-hensive picture been presented as to how the trucking indus-tryutilizesowner-operators, or percentage haulers. Inconsequence of this indication by the court, the TeamstersInternational, as a Respondent, moved to reopen the recordfor purposes of introducing additional evidence. The Boardgranted the motion.Accordingly, a hearing by direction of the Board washeld before me at Lewisburg, Pennsylvania, on November25, 1969, and on March 16, 1970, at Philadelphia, Pennsyl-vania. In critical part, the Board's Order directed that "Afurther hearing be held . . . for the purpose of receivingevidence on the object of and the necessity for the inclusionof Article I, Sec. 2(c) in the collective-bargaining agree-ment; .... " These provisions of the Teamsters contract dealwith the requirement that owner-operators become mem-bers of the Union and pay union dues. At Lewisburg allevidence offered by the Union was received, and when thatparty passed, Mr. Kleeb, the only person appearing on be-half of any trucking company, requested adjournment todecide if he wished to produce rebuttal evidence? The hear-ing was thereafter continued to March, when Mr. Mathews,an associate of Mr. Kleeb, offered testimony on behalf ofthe same two trucking companies. Briefs were filed after theclose of the hearing by the Union and "the Charging Party."Upon the record as made, and from my observation ofthe witnesses, I report the following:Evidence Received on Behalfof the UnionsIn the light of the language in the Board's order directingthe hearing-"for the purpose of receiving evidence on theobject and the necessity for the inclusion [of the disputedclauses]"-it was to be expected that the "evidence" wouldconsistmore of argument than of factual assertion. Andindeed this proved to be the fact. James Hoffa, who was incharge of the union negotiating committee in 1963 when thecontracts in question were being negotiated, was the soleunion witness. The questions put to him were candidly in-tended to bring forth his opinion as to the "object andnecessity" for the contract provisions requiring the disputeddrivers to become union members. He gave the followingreasons:1.The historic use of owner-operators and percentagehaulers by the trucking industry exposes such drivers toabuse in that some carriers pay them by the one-checksystem, whereby the portion of the tariff rate properly allo-cable to personal work performance in blurred into theportion fairly applicable to truck rental, with the driver,whether owner of the truck or not, being paid less than theestablished wage scale for his work. The full significance ofsuch a one-check system was distinguished from any two-check system, and the extent of such practice was not ex-plored in this proceeding. The witness then added the gener-2 In stating his appearance,Mr. Kleeb said- "I am here as counsel for, Isuppose,one of the charging parties, PeterWalther,who is my partner, andalso as attorneyfor A.Duie Pyle and AEF Transportation, Inc, who werethe petitioners seeking reversal of the Board's decision in theCourt of Ap-peals.al statementthat contractclausesprecisely comparable tothose here in question have long been in effect and are verywidely found in Teamsters contracts in many other parts ofthe country.2.Unless the driver, whatever his relationship to thetruck, be deemed an employee, the Union could not protecthim adequately through the grievance procedure of the con-tract, could not be sure he received the established wagescale plus the indirect employment benefits. According tothe witness, in his experience carriers take the position theUnion has no standing to press a grievance on behalf ofowner-operators who might be deemed independent con-tractors. In any event, he also voiced the argument that evenassumingan owner-operator has a technical right himself toprotest wage underpayment to the carrier, he is inhibitedfrom so doing out of fear the carrier willdispensewith theuse of his truck by discontinuingthe lease arrangement.3.Bargaining in the trucking industry is largely, andincreasingly with the passing years, on the basisof multiem-ployer bargaining units, or employerassociations.There arecarriers who use owner-operators exclusively, or whose totalcomplement is more that 50 percent owner-operator or per-centage haulers. When such a camer chooses todisassociateitself from a multiemployer bargaining unit, there is no wayfor the Union to be sure its drivers will be paidthe goingwages on the highway, unless it ispermitted in law to applythe disputed contract provisions to these drivers also. Theresult would be diminution of wages throughout the indus-try.4. In the event of a lawful strike by regular truckdrivers,the owner-operator, if not himself also an employee, wouldbe unprotected if he honored the picket line. The conse-quence would be a weakening of the economic strength ofthe work complement as a whole to protect the establishedwage scale. Moreover, the embattled employers would be ina position to expand the effective strikebreaking force byincreasing the use of owner-operators or percentagehaulers.The owner-operator who crosses a regular picket line en-dangers the Union in that its efforts to induce his coopera-tion would lead to secondary boycott prosecution if he bedeemed a neutral employer, or an independent contractor.Cf.Allis-ChalmersMfg. Co. v. N.L.R.B.,388 U.S. 175.5.When both the direct employee and the owner-oper-ators are deemed employees, their true seniority in haulingfor the carrier prevails. Not so if the driver operator standsaside from the employee union member as an independentbusinessman. In the event a carrier reduces the number oftrucks it itself owns,and must release a man,itsdirectemployee goes off the payroll right away, even though anowner-operator may have been at work less time at the sameterminal, hauling the same freight, and doingthe samework.6.Unless the owner-operator; or even the fleet owner-if he drives a truck-be an employee of the carrier and aunion member, it is not possible for him to receive twomajor direct employment benefits-pension and health andwelfare-both substantial payments made by the carrier forall its employees under the Teamsters contract. InternalRevenue Service regulations, enforced by periodicexamina-tion of records, limit participation in both these funds in thetrucking industry to employees of the companies involved. HIGHWAY TRUCK DRIVERS &HLPRS.539If the weekly amount so earned by each driver be paiddirectly to the owner-operator as a separate businessman, hecould not purchase as much 'medical insuranceor retire-ment benefit on an individual policy basis. Moreover, thefewer the participants in the group insurance, the less thebenefits enjoyed by the participants in the general fund.Lastly, cash paid to a truckowner now for insurance againstunexpected disaster or old age needs, will more likely bedissipated on urgent needs, real or fancied, of the moment.7. Only an employee is covered, or need be covered, byworkmen's compensationinsurance.A direct benefit ofemployment is such insurance against work-connected disa-bility, and cannot be enjoyed by an independent contractor.8. There are fleet owners who do no driving personallybut lease large numbers of trucks to a single carrier. If allthese drivers-or percentage haulers-be not deemed em-ployees of the carrier, they might be organized by anotherlabor organization. The result would frustrate the basic pur-port ofTeamsters v. Oliver,358 U.S. 243, and 362 U.S. 605,with two separate unions negotiating different contracts,and two different arrangements of conditions of employ-ment for the same work.9.Nonmembers of the Union do not vote in contractratifications. It is only if owner operators become employ-ees ofthe carrier, with whom the contract is negotiated, thatthey can voice their approval or disapproval.Evidence on Behalf of theCharging PartiesThe General Counsel offered no evidence.On behalf of the charging parties two witnesses werecalled. One was Mr. John C. Peet, Jr., an attorney associatedin the practice of law in 1963 with Mr. Peter Walther, oneof the charging parties, and who bargained on behalf of thetri-area labor association during the 1963 events. The otherwas James Latta, Jr., president of A. Duie Pyle, Inc., atrucking company in the Philadelphia area, and a memberof the tri-area labor association.Peet started by denying any statement by the compa-nies during the bargaining that the wages of owner-opera-tors were of no concern to the Teamsters Union. He thentestified that in other collective-bargaining agreements-not involved in this proceeding and executed in 1959 and1960-he had negotiated and executed with the Union con-tracts providing that the Union could file grievances onbehalf of owner-operators who received less money for theirlabor, on a percentage of tariff rate basis, than the estab-lished hourly and mileage wages. He called these the EasternCement Hall Agreement and the Eastern Tank Hall Agree-ment, involving other areas and other trucking companies.He then added there are other such contracts in other sec-tions of the United States and that he offered comparableprovisions for grievance filing to the Union in the 1963negotiations in Philadelphia. On cross-examination the wit-ness then generalizediQ interpretation of these other con-tacts-which were not placed in evidence-and explainedthey provided a right in the Union to appear at a grievancemeeting "inthe event the individual owner-operator com-plains thathis singlechecks, percentage of which is set forthin the contract, amount to less than wages and fringes re-ceived by employee drivers."Latta, of the Duie Pyle Trucking Company, gave testi-mony limited to his own business, which operates in twoseparate divisions-one for general freight and one for whatis called steel hauling. From his testimony it appears thatone of the divisionsconsistsentirely of 64 owner-operators,each of whomleaseshis truck to Pyle and receives a percent-age of the tariff rate for both truck rental and truckdrivinglabor.His other division consists of a number of trucksowned by the Company, run by its direct employees, andhauling general, or dry freight, over the highways.He testi-fied that his owner-operators are not members of the Team-sters Union, while the direct employee drivers are. The pointof Latta's testimony is that some time in 1961, 2 years beforethe events in question, the Teamsters demanded that he signa contract requiring the owner-operators to join the Union,that he refused, that a strike ensued, and that the Unionvoluntarily discontinued the picketing only after the Gener-alCounsel of the Board had petitioned the United StatesDistrict Court,for an injunction under Section 10 of the Act.The theory of illegality in that 1961 proceeding paralleledthat in the 1963 complaint still under consideration here.RecommendationIn a very real sense the heart purpose of the Union'smotion to offer additional evidence was to reargue the fun-damental question of law on which the court disagreed withthe Board. And the order for hearing, invitingexpressionsof opinion, of necessity opened the door to argument andwhatever facts the disputants could marshal to give supportto their conflicting views of the law. That each of the oppos-ing sides would be selective, both in their choice of argu-ment and what related facts they would point to, ofadvantage to their respective views, followed like night andday. Indeed, with virtually all the participant's lawyers, evento the extent of one of the charging parties and one of theonly two witnesses for the industry, there could be nothingbut unendingargument.There can be no meaningful "Findings of Fact" basedon the testimony of these witnesses-an official of the Inter-national Union, a lawyer partner of a charging party, anda president of a single trucking company. The question is avery broad and important one: May the Teamsters Union,representing hundreds of thousands of drivers on the high-ways of America, lawfully insist that owner-operators, num-bering, it is reported, between 10,000 and 20,000, beincluded in the bargaining units of truckdrivers throughoutthe industry? Hoffa made passing reference to area con-tracts in existence in other largesegmentsof the industry.Peet, the lawyer, selected other contracts, few but perhapsalso revealing, affecting other areas and other aspects of thetrucking industry. These no doubt were discriminating se-lections, none of them even proved in fact at this shorthearing, and there is no reason to believe that these verypinpointed selections could reliably tell the story of what theindustry as a whole is doing. But a just decision by theBoard, or by the court, requires a more objective explora-tion, a more comprehensive inquiry into the realities of thisowner-operator phenomenon now an integral and growingpart of the entire trucking industry. The court clearly indi-cated it was of this view when it deplored the procedure-facts limited to a written stipulation negotiated by the 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDparticular litigants-in this one case. And the Board agreedwhen it reopened the record for further evidence.I am unable to state a definitive conclusion of law, assuggested in the Board's order directing the hearing, be-cause I believe additional relevant information, not nowbefore the Board in this particular proceeding, is an essen-tial requisite. That further facts ought to be considered isalso indicated by the motion of the Respondent Union, filedafter the close of the hearing in Philadelphia in March 1970,to reopen the record for receipt of more testimony and moreexhibits. And in opposing the motion, repeated directly tothe Board after it was denied by the Trial Examiner, theattorneys for the charging party announced in advance thatif additional facts are accepted from the Union, they willrequest still a further reopening or continuance in order tocounteract, again by some selective information, whateverthe Union chooses to offer next. Were the hearing permittedto go on in this fashion it would never end, and this entireproceeding would be reduced to an exercise in futility.While it may serve the purpose of the litigants in this com-plaint proceeding to carry on in this fashion, the Board'sadministrative process dictates otherwise.There is presently pending for decision before theBoard a consolidated proceeding in Case 5-RC-5244,et al.,involving a very large number of representation petitionsfiled by self-organized owner-operators in a number of cit-ies throughout the northeasternstates, and all naming inter-statecarriersas their employers, including truckingcompany associations in the Philadelphia area. A hearingon 42, out of over 200 such petitions was conducted in Pitts-burgh, Pennsylvania, over a 2-month period after the March16 hearing on this complaint, and a comprehensive recordof oral testimony and exhibits was made. I am aware ofthese facts because I acted as Hearing Officer there.As I readthe opinionof the Third Circuit court in thecase at bar, and as I understand the considerations whichunderlay both the Board's decision and that of the court's,there appears a recognition that a factual picture of thedevelopment of this over-the-road phenomenon in thetrucking industry, and the progressive factors which contri-buted to the increasing use of owner-operators, as well astheir widespread coverage under Teamsters contracts, arematters of direct relevance to the basic legal question to bedecided here. More important, there emerges a significantconfusion in terms from the record in its entirety, startingwith the original stipulation of facts 7 years ago and reach-ing into thebriefs received only recently. The stipulationsaid "some" of the owner-operators involved are "indepen-dent contractors," and some are not. But this case, asviewed both by the Board and the court, seems to considerthe same question of law as applicable to all owner-opera-tors in the Philadelphia area. And throughout the proceed-ing there is recurring indication that the Union is reallyinterested in the people who actually drive the trucks, andnot fleet owners personally who own trucks but are nothighway drivers themselves. And the pending record in therelated representation proceeding shows that a great majori-ty of the people involved in fact drive trucks every day,while a much smaller number are only truck owners, or fleetowners. Moreover, it also appears that a substantial numberof men, while being paid on a percentage basis instead ofon an hourly or mileage basis-called percentage haulers-have been swallowed into the overall disputed class withoutfull consideration of what may be a substantially differentlegal problem.3I do not believe the broad and important issue inherentin this case can be decided to the Board's satisfaction solelyin reliance upon the limited facts available within the con-fines of this record. Understandably interestedin winningthis case and this case only, the parties and their legal repre-sentatives saw no reason to open the full picture of pertinentindustry practices. Indeed they even urged contentions di-rectly opposed to others made by thesame interests else-where. Some trucking companies of Trucking Employers,Inc., a nationwide bargaining group, contend here owner-operators are businessmen all. SeeU.S. Steel Corp. v. Steel-haulers,May 15, 1970, 74 LRRM 2297 (D.C. Pa.). Manyother members of Trucking Employers, Inc. urge inclusionof owner-operators in Teamsters contracts on the groundthat they are direct employees of the trucking companies, orinterstate carriers. See the oral testimony in Case 5-RC-5244,et al.In that case even the Teamsters representa-tive joined in arguing that the owner-operator organizationis not a labor organization but concerted activities by busi-nessmen. And the Third Circuit court seems to have empha-sized the distinction between the owner who is simply abusinessman and the owner who drives his truck for work-man pay, when it recently quoted what is considered criticallanguage in Oliver; "The Court [Supreme Court] was ex-tremely careful, however, to confine its holding to a 'nar-rowly restricted application to the times when the ownerdrives his leased vehicle for the carrier, and to the adverseeffects upon the negotiated wage scale ....`4It is beyond the authority of a Trial Examiner to sug-gest procedural methods for broadening the area of infor-mation necessary for adequate appraisal of questions of lawnecessary for a complex case of this kind. I recommend thatthe Board consider, in a manner in its judgment proper,inviting and obtaining a complete picture of the currentpractices in the trucking industry in the use of trucks ownedby persons who do not drive them, trucks driven by theirowners, and trucks not owned by interstate carriers butdriven by persons paid on a percentage of tariff basis.3Notethe following phrase in the original stipulation:Occasionallythe owner-operator may provide a substitute driver tooperate his equipment in the transportation of such commodities for thecarriers.4 U S. Steel Corp.v. Steelhaulers,September17, 1970,75 LRRM 2208.